Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 11, 2017. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is unclear with the recitation of “a first cooling liquid introducing pipe” and “a second cooling liquid introducing pipe”, particularly with whether these first and second cooling pipes are inclusive of the “plurality of cooling liquid introducing pipes” recited in claim 1.  It is suggested the language be amended to recite “wherein the plurality of cooling liquid introducing pipes include a first cooling liquid introducing pipe and a second cooling liquid introducing pipe” or some similar recitation.  Also, the last paragraph of claim 3 should recite “ wherein the distal end opening position of the first cooling liquid introducing pipe” and “and the distal end opening position of the second cooling liquid introducing pipe” since antecedent basis for these elements is previously provided.
	Claim 9 is unclear with the statutory class since it recites method steps as part of an apparatus claim.  While it is acceptable to provide a “product by process” claim, it is not proper to specifically include specific method steps which then makes the statutory class of the claim unclear.
	Claim 10 is dependent from claim 9, and also includes a method step making the scope of the claim unclear.
	Claim 11 recites only a method step for using the device, thereby making the scope of the claim for including a specific method of using in an apparatus claim.
Allowable Subject Matter
Claims 1, 2, 5-8 and 12 are allowed.
	The prior art fails to disclose the specific combination of elements recited in claim 1, including a helical cut slit on the hollow needle having a waterproofing applied to the inner surface to ensure liquid-tightness in addition to the multiple cooling liquid introducing pipes and the specific hub configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (11,272,978) discloses a substantially analogous device but fails to teach the specific waterproofing applied to the inner surface of the hollow needle.  Germain et al (9,125,671), Farnan (2011/0054487), and Mulier et al (6,302,903) disclose various needle devices having a helical slit to afford flexibility for the needle.  Lorentzen (5,951,546) and Cosman (7,077,842) disclose other needle electrode devices having inlet and outlet tubes for cooling the inner surface of a needle electrode with a fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 2, 2022